  Case 19-01009        Doc 17    Filed 04/15/20 Entered 04/15/20 18:47:08          Desc Main
                                  Document     Page 1 of 12


                     IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

In re:                                            )          In Chapter 7
                                                  )
STEVEN D. ZARLING,                                )          Case No. 18-bk-35437
                                                  )
                   Debtor.                        )          Honorable David D. Cleary
                                                  )
                                                  )
LINDA NELSON,                                     )
                                                  )
                Plaintiff,                        )          Adv. Case No. 19 AP 01009
         v.                                       )
                                                  )
STEVEN D. ZARLING,                                )          Motion Date: April 22, 2020
                                                  )
                Defendant.                        )          Motion Time: 10:00 a.m.

                                     NOTICE OF MOTION

TO:      See Attached Service List

         PLEASE TAKE NOTICE THAT on April 22, 2020, at the hour of 10:00 a.m., LINDA
NELSON’S MOTION FOR JUDGMENT ON THE PLEADINGS shall be heard by the
Honorable David D. Cleary of the United States Bankruptcy Court for the Northern District of
Illinois, Eastern Division, in Room 644 at 219 South Dearborn, Chicago, Illinois. A copy of
same is attached hereto and thereby served upon you. You may appear if you so see fit.

       A party who objects to this motion and wants it called must file a Notice of
Objection no later than two (2) business days before the presentment date. If a Notice of
Objection is timely filed, the motion will be called on the presentment date. If no Notice of
Objection is timely filed, the court may grant the motion without a hearing before the date
of presentment.

                                                   GOLAN CHRISTIE TAGLIA LLP

                                      Affidavit of Service

        I, Caren A. Lederer, an attorney, certify that the above captioned Notice of Motion and
Linda Nelson’s Motion for Judgment on the Pleadings were served upon the parties who receive
notice via CM/ECF filing on April 15, 2020.

                                                             /s/Caren A. Lederer
                                                             Caren A. Lederer
 Case 19-01009      Doc 17     Filed 04/15/20 Entered 04/15/20 18:47:08    Desc Main
                                Document     Page 2 of 12


                                     SERVICE LIST

Steven D. Zarling                          Linda Nelson
c/o David M. Siegel                        c/o Golan Christie Taglia LLP
David M. Siegel & Associates               70 W. Madison St., Ste. 1500
790 Chaddick Drive                         Chicago, IL 60602
Via CM/ECF                                 Via CM/ECF




                                           2
  Case 19-01009       Doc 17     Filed 04/15/20 Entered 04/15/20 18:47:08         Desc Main
                                  Document     Page 3 of 12


                    IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

In re:                                               )       In Chapter 7
                                                     )
STEVEN D. ZARLING,                                   )       Case No. 18-bk-35437
                                                     )
                  Debtor.                            )       Honorable David D. Cleary
                                                     )
                                                     )
LINDA NELSON,                                        )
                                                     )
               Plaintiff,                            )       Adv. Case No. 19 AP 01009
         v.                                          )
                                                     )
STEVEN D. ZARLING,                                   )       Motion Date: April 22, 2020
                                                     )
               Defendant.                            )       Motion Time: 10:00 a.m.

          LINDA NELSON’S MOTION FOR JUDGMENT ON THE PLEADINGS

         Plaintiff/Creditor, Linda Nelson (“Nelson”), by and through her attorneys, Caren A.

Lederer and Robert R. Benjamin of Golan Christie Taglia LLP, brings this motion for judgment

on the pleadings in accordance with Federal Rule of Civil Procedure 12(c), as made applicable

by Bankruptcy Rule 7012(c), and asks that this Court enter judgment in favor of Nelson on her

adversary complaint (the “Complaint”) and deny the Debtor a discharge in bankruptcy. In

support of thereof, Nelson respectfully states as follows:

                                       INTRODUCTION

         1.    On or about November 15, 2019, Nelson filed her adversary complaint pursuant

to 11 U.S.C. § 727(a) objecting to the discharge of the liabilities owed by Debtor to Nelson

because of Debtor’s false oaths, attempts to conceal assets, and failure to keep records. A copy

of the Complaint is attached as Exhibit A. The Complaint pleads three grounds for relief:

Count I seeks a denial of discharge pursuant to 11 U.S.C. 727(a)(2). Count II was inadvertently



                                                 3
  Case 19-01009       Doc 17     Filed 04/15/20 Entered 04/15/20 18:47:08            Desc Main
                                  Document     Page 4 of 12


labeled as “Count III” and seeks a denial of discharge pursuant to 11 U.S.C. 727(a)(3). Count

III was inadvertently labeled as “Count IV” and seeks a denial of discharge pursuant to 11

U.S.C. 727(a)(4).

        2.     On or about December 16, 2019, Debtor filed his answer (“Answer”) to the

Complaint. Debtor asserted no counterclaims or affirmative defenses. A copy of the Answer is

attached as Exhibit B. Somewhat confusingly, the Answer references Count III, which is

actually the Complaint’s Count II, but mistakenly represents that this Count seeks relief pursuant

to 727(a)(4), see Answer at p. 8, when the Complaint actually references 727(a)(3). See,

Complaint at p. 7.

        3.     Nelson is a creditor of Debtor. In 2008, she filed suit against Debtor in the Circuit

Court of Cook County, State of Illinois, as Case No. 08 M3 3165. On September 29, 2008, an

Agreed Judgment Order was entered against Debtor and in favor of Nelson in the amount of

$32,095.80 (“Judgment”).

        4.     Post-Judgment enforcement proceedings were continued from time to time until

December 26, 2018, when Debtor filed a voluntary petition for relief under Chapter 7 of Title 11

of the Bankruptcy Code (the “Petition”), and the collection was stayed pursuant to the automatic

stay.

        5.     Based on the allegations admitted by Debtor in his Answer to the Complaint, this

Court should grant judgment to Nelson on Count II of her Complaint, inadvertently labeled as

Count III, pursuant to Section 727(a)(3), and deny the Debtor’s discharge.


 STANDARDS FOR GRANTING A MOTION FOR JUDGMENT ON THE PLEADINGS

        6.     Rule 12(c) permits a party to move for judgment after the parties have filed the

complaint and answer. N. Ind. Gun & Outdoor Shows, Inc., v. City of S. Bend, 163 F. 3d 449, 452


                                                 4
  Case 19-01009         Doc 17   Filed 04/15/20 Entered 04/15/20 18:47:08           Desc Main
                                  Document     Page 5 of 12


(7th Cir. 1998). When deciding a motion for judgment on the pleadings, a court may consider

only the contents of the pleadings, including the complaint, answer, and any written instruments

attached as exhibits. Alexander v. City of Chi., 994 F.2d 333, 335 (7th Cir. 1993); In re Fink, 351

B.R. 511, 520 (Bankr. N.D. Ill. 2006). The district court may not look beyond the pleadings, and

all uncontested allegations to which the parties had an opportunity to respond are taken as true.

Flora v. Home Fed. Sav. & Loan Ass’n, 685 F.2d 209, 211 (7th Cir.1982).

       7.      A motion for judgment on the pleadings pursuant to Federal Rule of Civil

Procedure 12(c) is subject to the same standard as a Rule 12(b)(6) motion to dismiss for failure

to state a claim. Thomason v. Nachtrieb, 888 F.2d 1202, 1204 (7th Cir.1989); Fink, 351 B.R.

511, 520 (Bankr. N.D. Ill. 2006). A motion for judgment on the pleadings is properly granted if

the undisputed facts appearing in the pleadings, supplemented by any facts of which a court

should take proper judicial notice, clearly entitle the moving party to judgment as a matter of

law. Nat’l Fid. Life Ins. Co. v. Karaganis, 811 F.2d 357, 358 (7th Cir. 1987) (citing Flora 685

F.2d at 211). Fink, 351 B.R. 511, 520 (Bankr. N.D. Ill. 2006). A moving party must

unequivocally establish that no material issue of fact exists and that judgment on the pleadings is

warranted by law. Id.

       8.      All well-pleaded allegations contained in the non-moving party’s pleadings are to

be taken as true. Gillman v. Burlington N. R.R. Co., 878 F.2d 1020, 1022 (7th Cir. 1989).

Therefore, the Debtor’s admissions in his Answer to the Complaint are crucial when considering

a Rule 12(c) motion. Id. In ruling on a motion for judgment on the pleadings, courts must view

the facts in the pleadings and all inferences drawn therefrom in the light most favorable to the

non-movant. Flenner v. Sheahan, 107 F.3d 459, 461 (7th Cir. 1997).




                                                5
     Case 19-01009    Doc 17    Filed 04/15/20 Entered 04/15/20 18:47:08               Desc Main
                                 Document     Page 6 of 12


         9.    The party seeking to establish an exception to the discharge of a debt bears the

burden of proof. Selfreliance Fed. Credit Union v. Harasymiw, 895 F.2d 1170, 1172 (7th

Cir.1990). The United States Supreme Court has held that the burden of proof required to

establish an exception to discharge is a preponderance of the evidence. Grogan v. Garner,

498 U.S. 279, 291 (1991); In re Thirtyacre, 36 F.3d 697, 700 (7th Cir.1994). To further the

policy of providing a debtor a fresh start in bankruptcy, "exceptions to discharge are to be

construed strictly against a creditor and liberally in favor of a debtor." Goldberg Secs., Inc. v.

Scarlata, 979 F.2d 521, 524 (7th Cir.1992) (quoting In re Zarzynski, 771 F.2d 304, 306 (7th

Cir.1985)). Even under this standard, “debtors have an absolute duty to report whatever

interests they hold in property,” In re Yonikus, supra at 904 (emphasis added), because “the

operation of the bankruptcy system depends on honest reporting. If debtors could omit assets

at will, with the only penalty being that they had to file an amended disclosure once caught,

cheating would be altogether too attractive.” Payne v. Wood, 775 F.2d 202, 205 (7th Cir.

1985).

                                JURISDICTION AND VENUE

         10.   This Court has jurisdiction to hear this matter pursuant to 28 U.S.C. § 1334 and

venue is proper pursuant to 28 U.S.C. §§ 1408 and 1409.


                                         ARGUMENT

I.       JUDGMENT SHOULD BE ENTERED ON THE PLEADINGS ON COUNT III
         FOR FAILURE TO KEEP RECORDS

         11.   At all times relevant, Section 727(a)(3) of the Bankruptcy Code provided, in part,

that:

               [t]he court shall grant the debtor a discharge, unless ... the debtor
               has concealed, destroyed, mutilated, falsified, or failed to keep or
               preserve any recorded information, including books, documents,

                                                6
  Case 19-01009        Doc 17    Filed 04/15/20 Entered 04/15/20 18:47:08             Desc Main
                                  Document     Page 7 of 12


                records, and papers, from which the debtor's financial condition or
                business transactions might be ascertained, unless such act or
                failure to act was justified under all circumstances of the case.

                U.S.C. §727(a)(3).

         12.    The purpose of Section 727(a)(3) is to make the privilege of discharge dependent

on a true presentation of the debtor’s financial affairs. Fink, 351 B.R. at 522 (quoting Scott, 172

F.3d at 969 (internal quotes omitted)). While this provision was not meant to bar the discharge of

the ordinary consumer debtor, a “sudden and large dissipation of assets,” coupled with a lack of

books and records will provide a basis for denial of a discharge under this section. Fink, 351

B.R. at 522 (citing PNC Bank, Nat’l Assoc. v. Buzelli, 246 B.R. 75, 98 (Bankr.W.D.Pa.2000).

         13.    Section §727(a)(3) requires as a precondition to discharge that debtors produce

records which provide creditors "with enough information to ascertain the debtor's financial

condition and track his financial dealings with substantial completeness and accuracy for a

reasonable period past to present." Juzwiak, 89 F.3d at 427. This statute “ensures that trustees

and creditors will receive sufficient information to enable them to ‘trace the debtor’s financial

history; to ascertain the debtor’s financial condition; and to reconstruct the debtor’s financial

transactions. Fink, 351 B.R. at 522 (citing Juzwiak, 89 F.3d at 427-28).

         14.    The court should not be required to speculate as to the financial history or

condition of the debtor, nor should the court be compelled to reconstruct the debtor's affairs.

Fink, 351 B.R..at 428. Moreover, the burden is not on the creditor to reconstruct the debtor’s

financial affairs. Id. at 429. A debtor has an obligation to reveal, rather than conceal, his

complete financial condition. Id. at 524. Further, a debtor has an affirmative duty to take

reasonable precautions to maintain and preserve records of their financial transactions and

affairs. Id. at 522.



                                                7
  Case 19-01009       Doc 17     Filed 04/15/20 Entered 04/15/20 18:47:08             Desc Main
                                  Document     Page 8 of 12


        15.    A creditor has the initial burden of proving that the debtor failed to keep adequate

records. Id. A creditor is not required to prove intent, criminal, or quasi-criminal conduct in

proving debtor’s failure to maintain adequate records. Id. Rather, a creditor need only prove

transfer or removal of assets, destruction or wasting of assets, or concealment of assets. Id.

        16.    Once a creditor proves the debtor’s records are inadequate, the burden shifts to the

debtor to justify the lack of adequate records. Id.

        17.    The completeness and accuracy of a debtor’s records are to be determined on a

case-by-case basis, considering the size and complexity of the debtor’s financial situation. Id.

Courts should consider the sophistication of the debtor, his educational background, his business

experience and acumen, and his personal financial structure. Id.

        18.    Here, the Debtor has admitted that he has failed to produce documents and

records, and is unable to explain his inability to produce documents and records, from which his

true financial condition or business transactions might be ascertained. Answer ¶ 41. Specifically,

Debtor admittedly failed to produce documents and records related to: 1) over $39,000 in

worker’s compensation settlement checks; and 2) additional undisclosed income.

       A.      Debtor Failed to Create, Maintain, and Produce Records Relating to
               $39,810.83 in Worker’s Compensation Checks.

       19.     Debtor’s discharge should be denied because he failed to create, maintain, and

produce records relating to the $39,810.83 in worker’s compensation checks that he actually

received.

       20.     In Fink, the debtor failed to produce sufficient books and records from which his

financial condition could be determined. Fink, 351 B.R. at 523. Specifically, he admitted that he

did not produce documentation relating to entities that he had an interest in, certain bank account

information, and documentation related to a transfer of property to his father. Id. As a result, the

                                                 8
  Case 19-01009        Doc 17    Filed 04/15/20 Entered 04/15/20 18:47:08         Desc Main
                                  Document     Page 9 of 12


bankruptcy court found that the creditor demonstrated that debtor’s failure to produce those

records made it impossible to ascertain the debtor’s true financial condition and track his

financial dealings with “substantial completeness and accuracy.” Id. Consequently, this Court

found that the debtor violated Section 727(a)(3), granted the creditor’s motion for judgment on

the pleadings, and denied the debtor’s discharge.

        21.     Here, similar to Fink, Debtor’s failure to create, maintain, and produce records

relating to the worker’s compensation checks have made it impossible for Nelson to ascertain

Debtor’s true financial condition and track his finances with substantial completeness and

accuracy. The worker’s compensation settlement was not disclosed in Debtor’s Schedules or

Statement of Financial Affairs, filed December 26, 2018. See, Answer ¶ 6.

        22.     On February 6, 2019, after the 341 Meeting, Debtor filed Amended Bankruptcy

Schedules that disclosed—for the first time—a 2018 worker’s compensation settlement that

Debtor received in the amount of $39,810.82 (the “Settlement Amount”). Debtor also asserted

that he had transferred the Settlement Funds on or around February 2018 to an individual he

identified as “George Zarling.” [Dkt. No. 13]. Debtor provided no records or documents

indicating this transfer.

        23.     On June 7, 2019, Nelson issued a Subpoena for Rule 2004 Examination to Debtor

requiring the production of documents on or before July 1, 2019. Thereafter Debtor produced

records that revealed his receipt of three (3) checks totaling $39,810.83 (the “WC Checks”).

Answer ¶ 17. Debtor’s bank statements do not reflect the deposit of the WC Checks. Answer ¶

18. Nor do Debtor’s bank statements reflect any transfer of the WC Checks in or around

February 2018. Answer ¶ 18.




                                                9
  Case 19-01009         Doc 17    Filed 04/15/20 Entered 04/15/20 18:47:08              Desc Main
                                   Document     Page 10 of 12


          24.   After the Examination, Debtor produced a deposit slip showing the deposit of the

WC Checks by Debtor’s brother, whose name has always been Gary Zarling, on March 5, 2018.

Answer ¶ 34. Debtor did not provide any proof of indebtedness to his brother, any

documentation regarding loans or obligations to his brother, or any other payments to or from his

brother. Answer ¶ 34.

          25.   Debtor failed to uphold his obligation to reveal—rather than conceal—his

financial condition, which forces this Court and Nelson to speculate as to his financial history

and condition. Debtor’s inability to produce records and the reason for the transfer makes it

impossible for Nelson or the Court to ascertain his true financial condition, including any other

undisclosed assets or transfers. Answer ¶ 42. Therefore, as in Fink, his discharge should be

denied.

          B.    Debtor Failed to Keep, Maintain, and Produce Records Relating to
                Undisclosed Income Amounting to $8,965.71.

          26.   Debtor’s discharge should be denied because he failed to keep, maintain, and

produce records relating to additional undisclosed income amounting to $8,965.71 (the

“Undisclosed Income”).

          27.   In Fink, the debtor admitted in his answer to the adversary complaint that his

reported income on his W-2 and 1099 was $12,000 to $17,000 higher than the income he

reported on his Statement of Financial Affairs. Fink, 351 B.R. at 511. As discussed above, the

court denied debtor’s discharge because debtor admittedly failed to supply records that allowed

the creditor and the court to ascertain the debtor’s true financial condition. Id. at 524.

          28.   Similarly here, Debtor’s failure to produce records that accurately disclosed his

income made it impossible for this Court and Nelson to ascertain Debtor’s true financial

condition, and his discharge should be denied. Answer ¶ 44, 45.

                                                  10
  Case 19-01009       Doc 17     Filed 04/15/20 Entered 04/15/20 18:47:08            Desc Main
                                  Document     Page 11 of 12


       29.     Even the amended schedules that Debtor filed on February 6, 2019 (after the 341

Meeting) are still not truly accurate, because they still do not disclose any other source of income

other than Social Security, SNAP, and AABD.

       30.     In July 2019, when Debtor finally produced documents in response to the Rule

2004 subpoena, Nelson discovered that Debtor’s bank statements reflected undisclosed income

from an unknown source within the year prior to Debtor’s Petition, totaling $8,965.71 (the

“Undisclosed Income”). Answer ¶ 19. Debtor failed to disclose receipt of the Undisclosed

Income and the Undisclosed Income is not reported on Debtor’s original or amended Schedules

or Statement of Financial Affairs. Answer ¶¶ 20, 44. Debtor has failed to adequately explain or

offer any documentation regarding the Undisclosed Income. Answer ¶ 35.

       31.     Debtor’s failure to disclose the Undisclosed Income, despite his numerous

opportunities to do so, makes it impossible for this Court or Nelson to ascertain Debtor’s true

financial condition or to track his financial dealings with substantial completeness and accuracy.

Therefore, Debtor’s discharge should be denied.

       32.     Between the WC checks and the Undisclosed Income, Debtor failed to disclose or

produce records reflecting a minimum amount of $48,776.54. After considering the totality of

the evidence, including Debtor’s significant admissions in his Answer, Nelson has clearly

satisfied her burden under § 727(a)(3) by a preponderance of the evidence, and Debtor has

admitted that he has no explanation. As a result of Debtor’s conduct, this Court should deny

Debtor’s discharge.




                                                11
  Case 19-01009      Doc 17     Filed 04/15/20 Entered 04/15/20 18:47:08          Desc Main
                                 Document     Page 12 of 12


       WHEREFORE, Creditor, LINDA NELSON, respectfully requests that pursuant to 11

U.S.C. § 727(a)(3), Debtor’s discharge should be denied.


Dated: April 15, 2020                                       LINDA NELSON,


                                                      By: /s/ Caren A. Lederer
                                                           One of her attorneys




Robert R. Benjamin (ARDC #0170429)
Caren A. Lederer (ARDC # 6244631)
GOLAN CHRISTIE TAGLIA LLP
Attorneys for Linda Nelson
70 West Madison, Suite 1500
Chicago, Illinois 60602
P: 312-263-2300
rrbenjamin@gct.law
calederer@gct.law




                                              12
